        CASE 0:19-cv-01311-MJD-HB Doc. 127 Filed 06/09/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



EMEM UFOT UDOH,

                   Petitioner,



v.                                    ORDER
                                      Civil File No. 19-1311 (MJD/HB)

NATE KNUTSON,

                   Respondent.

Emem Ufot Udoh, pro se.

Jonathan P. Schmidt, Assistant Hennepin County Attorney, Counsel for
Respondent.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Hildy Bowbeer dated April

14, 2021. Petitioner Emem Ufot Udoh has filed objections to the Report and

Recommendation. [Docket Nos. 117, 118, 119, 122]

      Pursuant to statute, the Court has conducted a de novo review upon the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court adopts the Report and Recommendation of United States Magistrate Judge

Bowbeer dated April 14, 2021.

                                        1
       CASE 0:19-cv-01311-MJD-HB Doc. 127 Filed 06/09/21 Page 2 of 2




     Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

     1. The Court ADOPTS the Report and Recommendation of United States
        Magistrate Judge Hildy Bowbeer dated April 14, 2021 [Docket No. 116].

     2. Petitioner’s Emem Ufot Udoh’s Emergency Motion for Release
        [Docket No. 106] is DENIED.

     3. Petitioner’s Motion for Miscellaneous Relief [Docket No. 109] is
        DENIED.




Dated: 6/9/21                       s/Michael J. Davis
                                    Michael J. Davis
                                    United States District Court




                                       2
